DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because some of the structural features and reference numerals are difficult to interpret due to the light shading. Specifically the channels 12 and grooves 13 are difficult to make out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations on the last 5 lines of claim 1, the limitation of a ‘curved diameter changing channel’ as claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 last 5 lines the limitations of  “… a plurality of radial heat
dissipation channels are formed on two sides of a heat dissipation reinforcing rib of
the plurality of heat dissipation reinforcing ribs, and a connecting groove of a plurality of
connection grooves connecting the plurality of radial heat dissipation channels on the two
sides is formed between the plurality of heat dissipation reinforcing ribs” is convoluted and difficult to interpret.  It is not clear what applicants intend to claim and where these limitations are found in the drawings.  It would be helpful if in their response applicants provide a marked up drawing highlighting where these limitations (or what is intended) are found in the drawings.
	This same type of convoluted language is also present in claims 3,6.
	Claim 3 line 12 the limitation of “forming a gap…” is not understood.  This appears to be a method limitation in a structural claim and is confusing since it crosses different statutory classes of invention (are applicant’s relying upon the structure or the method of assembly for patentability?).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105587805 in view of CN 108317194.
Regarding claim 1, subject to the 112 and drawing rejections /objections above, and as best understood, CN ‘805 shows a brake disc in figure 1 comprising two discs 6 and a plurality of heat dissipation reinforcing ribs at 4,5.  Although not labeled there are grooves and channels between and on either side of the ribs 4 and 5.  As broadly claimed the channels and grooves can be said to be ‘connected’ to one another once the disk is put together, as generally shown in figure 2.

The reference to CN ‘194 shows a brake disc having ribs, channels and grooves in the area of 21 ,22,23 and states throughout the document that the disc can be made of a carbon ceramic material, or a low alloy steel material.  This material (carbon ceramic) can have a density of 1.6-2.4 g/cm3.  See the discussion with respect to figures 3,4 and 5.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the disc of CN ‘805 from a carbon ceramic material, as taught by CN ‘194, simply in adapting the brake disc to a different application and/or vehicle.
Regarding claim 12 these limitations are met.
Claims 2,14,15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘805/CN ‘194 as applied to claim 1 above, and further in view of Dickerson 6,164,423.
Regarding claim 2 CN ‘805, as modified, lacks specifically showing a ratio of the thickness of the reinforcing ribs 4,5 to that of the disc.
The reference to Dickerson shows a brake disc and indicates at the bottom of col 4 that the shape of the ribs 52,54 can be varied to suit specific airflow requirements as applications warrant.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the ribs in the disc of CN ‘805 from 1/3-3/5 the thickness of the disc, as taught by Dickerson, for the reasons above.
Regarding claims 14,15 as discussed at the bottom of col 4 in Dickerson, presumably the number of the fins/vane arrangement could be varied in addition to the shape, size and location.
Therefore varying the fin arrangement in CN ‘805 to the limitations of the claimed percentages are considered to be fairly suggested for the reasons above.
,
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘805/CN ‘194 as applied to claim 1 above, and further in view of CN 205371392.
Regarding claim 9 CN ‘805, as modified, lacks specifically showing the groove arrangement being arranged such that it forms a wave-shaped heat dissipation channel.
The reference to CN ‘392 indicates a wave shaped air flow channel in figures 1 and 2.  Note the shape of the interior portions of the discs 101 in figure 2
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the channels wave shaped, as taught by CN ‘392, simply to adapt the airflow requirements of the disc to different applications and/or vehicles.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘805/CN ‘194 as applied to claim 1 above, and further in view of U.S 2013/0284548 to Guether et al.
Regarding claim 13 CN ‘805 lacks a specific showing of how the discs are spliced together.
The reference to CN ‘194 is relied upon in part to show in figure 2 one possible arrangement of how the discs can be put together.  Note the ‘connecting structures’ at 33 and 53.
Guether is relied upon for a slightly further expansion of the teachings shown in CN ‘194.    See the various implementations in figure 1.
One having ordinary skill in the art at the time of the invention would have found it obvious to have made the cooling fin arrangement in CN ‘805 from two separate discs and to have sandwiched these discs between two outer plates, as taught by CN ‘194 and Guether, since such an embodiment would merely amount to a more modular arrangement to that shown by CN ‘805 that would not effect the intended function of the brake disc.  
Allowable Subject Matter
Claims 3-8,10,11,16,17,18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.